DETAILED ACTION
This office action is in response to the amendments filed on 11/17/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0049093) in view of Dennison (US 2014/0264532).
With respect to Claim 1, Lee shows (Fig. 3A-3H) most aspects of the current invention including a device comprising:
a floating gate material (319B) laterally adjacent to respective tier control gates of a stack of alternating tier dielectric materials (307/303) and tier control gates (305)
a charge blocking material (313, 315, 317) between the floating gate material and the tier control gates, the charge blocking material on a vertical surface of the floating gate material
a first dielectric material (325) on a first horizontal surface of the floating gate material, 
A second dielectric material (329) on a second horizontal surfaces of the floating gate material,
The second dielectric material separated from the first dielectric material by the floating gate material
a channel material (333) laterally adjacent to the stack of alternating tier dielectric materials and tier control gates
However, Lee does not teach a length of the first dielectric material greater than a length of the floating gate material, a length of the second dielectric material greater than a length of the floating gate material.
On the other hand, Dennison shows (Fig. 8) a semiconductor device comprising: a stack of alternating tier dielectric materials (840) and tier control gates (842), floating gate materials (860) laterally adjacent to respective tier control gates, a dielectric material (890) on horizontal surfaces of the floating gate material, a length of the dielectric material greater than a length of the floating gate material.
Regarding claim 1, Differences in the length of the first and second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length of the first and second dielectric material are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the length of the first and second dielectric material and a similar length of the first and second dielectric material are known in the art (see e.g. Dennison), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Lee.
The specification contains no disclosure of either the critical nature of the claimed length of the first and second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 5, Lee shows (Fig. 3A-3H) a semiconductor device comprising wherein a height of the tier control gates is substantially the same as a combined height of the floating gate material and the first dielectric material and the second dielectric material.

With respect to Claim 6, Lee shows (Fig. 3A-3H) most aspects of the current invention including a device comprising:
a floating gate material (319B) laterally adjacent to respective tier control gates of a stack of alternating tier dielectric materials (307/303) and tier control gates (305)
a charge blocking material (313, 315, 317) contacting a vertical surface of the floating gate material
a dielectric material (325/329) contacting horizontal surfaces of the floating gate material,
a channel material (333) laterally adjacent to the stack of alternating tier dielectric materials and tier control gates
However, Lee does not teach the dielectric material comprising a first portion having a horizontal length greater than a horizontal length of the floating gate material and a second portion separated from the first portion by the floating gate material, the second portion having a horizontal length greater than the horizontal length of the floating gate material.
On the other hand, Dennison shows (Fig. 8) a semiconductor device comprising: a stack of alternating tier dielectric materials (840) and tier control gates (842), floating gate materials (860) laterally adjacent to respective tier control gates, a dielectric material (890) on horizontal surfaces of the floating gate material, a length of the dielectric material greater than a length of the floating gate material.

Regarding claim 6, Differences in the length of the first and second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length of the first and second dielectric material are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the length of the first and second dielectric material and a similar length of the first and second dielectric material are known in the art (see e.g. Dennison), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Lee.
The specification contains no disclosure of either the critical nature of the claimed length of the first and second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 13, Lee shows (Fig. 3A-3H) wherein the dielectric material directly contacts upper and lower horizontal surfaces of the floating gate material.
With respect to Claim 21, Lee shows (Fig. 3A-3H) wherein the first dielectric material comprises the same material as the second dielectric material.
With respect to Claim 22, Lee shows (Fig. 3A-3H) wherein the dielectric material is silicon oxide or a high-k dielectric oxide material. 
Claims 2-4, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0049093) in view of Dennison (US 2014/0264532) and in further view of Koval (US 2014/0160841).
With respect to Claim 2, Lee shows (Fig. 3A-3H) most aspects of the current invention. However, Lee does not show wherein the charge blocking material is not on the first and second horizontal surfaces of the floating gate material.
On the other hand, Koval shows (Fig. 1c) a semiconductor device comprising: a stack of alternating tier dielectric materials (171/172) and tier control gates (165), a charge blocking material (164) vertically between a floating gate material (163) and an adjacent tier control gate, wherein the charge blocking material is not on the first and second horizontal surfaces of the floating gate material. Koval teaches doing so that the charge blocking material does not interpose between the floating gate and the tier insulating layers and, such a geometry that the control gate and the floating gate are self-aligned (par 23).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the charge blocking material is not on the first and second horizontal surfaces of the floating gate material in the device of Lee so that the charge blocking material does not interpose between the floating gate and the tier insulating layers and, such a geometry that the control gate and the floating gate are self-aligned (par 23).
With respect to Claim 3, Koval shows (Fig. 1c) wherein the charge blocking material on the vertical surface of the floating gate material comprises a vertical surface distal to the channel material. (please see above claim 2 for the motivation to do so)
With respect to Claim 4, Koval shows (Fig. 1c) wherein another vertical surface of the floating gate material proximal to the channel material is in direct contact with a tunnel dielectric material (162). (please see above claim 2 for the motivation to do so)
With respect to Claim 14, Lee shows (Fig. 3A-3H) most aspects of the current invention including a device comprising:
a floating gate material (319B) laterally adjacent to respective tier control gates of a stack of alternating tier dielectric materials (307/303) and tier control gates (305)
a charge blocking material (313, 315, 317) between the floating gate material and the tier control gates, the charge blocking material on a vertical surface of the floating gate material
a dielectric material (325/329) only on horizontal surfaces of the floating gate material,
a channel material (333) laterally adjacent to the stack of alternating tier dielectric materials and tier control gates
However, Lee does not teach a charge blocking material only on vertical surface of the floating gate material and a length of the dielectric material greater than a length of the floating gate material.

On the other hand, Dennison shows (Fig. 8) a semiconductor device comprising: a stack of alternating tier dielectric materials (840) and tier control gates (842), floating gate materials (860) laterally adjacent to respective tier control gates, a dielectric material (890) on horizontal surfaces of the floating gate material, a length of the dielectric material greater than a length of the floating gate material.
Regarding claim 14, Differences in the length of the first and second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length of the first and second dielectric material are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the length of the first and second dielectric material and a similar length of the first and second dielectric material are known in the art (see e.g. Dennison), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Lee.
The specification contains no disclosure of either the critical nature of the claimed length of the first and second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
However, Dennison does not show wherein the charge blocking material is only on vertical surface of the floating gate material.
On the other hand, Koval shows (Fig. 1c) a semiconductor device comprising: a stack of alternating tier dielectric materials (171/172) and tier control gates (165), a charge blocking material (164) vertically between a floating gate material (163) and an adjacent tier control gate, wherein the charge blocking material is only on vertical surface of the floating gate material. Koval teaches doing so that the charge blocking material does not interpose between the floating gate and the tier insulating layers and, such a geometry that the control gate and the floating gate are self-aligned (par 23).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the charge blocking material is only on vertical surface of the floating gate material in the device of Lee so that the charge blocking material does not interpose between the floating gate and the tier insulating layers and, such a geometry that the control gate and the floating gate are self-aligned.
With respect to Claim 15, Lee shows (Fig. 3A-3H) wherein a conductive material of the tier control gates comprises the same material as the floating gate material (par 38 and 46).
With respect to Claim 16, Lee shows (Fig. 3A-3H) wherein the conductive material and the floating gate material comprise n-doped polysilicon.



With respect to Claim 17, Lee shows (Fig. 3A-3H) most aspects of the current invention including a device comprising:
a floating gate material (319B) laterally adjacent to respective tier control gates of a stack of alternating tier dielectric materials (307/303) and tier control gates (305)
a charge blocking material (313, 315, 317) between the floating gate material and the tier control gates, the charge blocking material on a vertical surface of the floating gate material
a channel material (333) laterally adjacent to the stack of alternating tier dielectric materials and tier control gates
However, Lee does not teach a charge blocking material only on vertical surface of the floating gate material, a conductive material only adjacent to horizontal surfaces of the floating gate materials, a length of the conductive material greater than a length of the floating gate materials.
 On the other hand, Dennison shows (Fig. 2O) a semiconductor device comprising: a stack of alternating tier dielectric materials (244) and tier control gates (242), floating gate materials (262) laterally adjacent to respective tier control gates, a conductive material (262) only adjacent to horizontal surfaces of the floating gate materials. Further, Dennison shows (Fig. 8) a semiconductor device comprising a material layer (890) on horizontal surfaces of the floating gate material, a length of the material layer greater than a length of the floating gate material.

Regarding claim 17, Differences in the length of the first and second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length of the first and second dielectric material are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the length of the first and second dielectric material and a similar length of the first and second dielectric material are known in the art (see e.g. Dennison), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Lee.
The specification contains no disclosure of either the critical nature of the claimed length of the first and second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Dennison does not show wherein the charge blocking material is only on vertical surface of the floating gate material.
On the other hand, Koval shows (Fig. 1c) a semiconductor device comprising: a stack of alternating tier dielectric materials (171/172) and tier control gates (165), a charge blocking material (164) vertically between a floating gate material (163) and an adjacent tier control gate, wherein the charge blocking material is only on vertical 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the charge blocking material is only on vertical surface of the floating gate material in the device of Lee so that the charge blocking material does not interpose between the floating gate and the tier insulating layers and, such a geometry that the control gate and the floating gate are self-aligned.
With respect to Claim 18, Dennison shows (Fig. 2O) wherein the conductive material separates vertically adjacent floating gate materials from one another. (please see above claim 17 for the motivation to do so)
With respect to Claim 20, Dennison shows (Fig. 2O) wherein a height of the tier control gates is substantially the same as a combined height of the floating gate material and the conductive material. (please see above claim 17 for the motivation to do so)
Claims 8-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0049093) in view of Dennison (US 2014/0264532) and in further view of Aritome (US 2013/0292757).
With respect to Claim 8, Lee shows (Fig. 3A-3H) most aspects of the current invention. However, Lee does not show wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material.

On the other hand, Aritome shows (Fig. 5b) a semiconductor device comprising: a stack of alternating tier dielectric materials (78) and tier control gates (70), a charge blocking material (79) vertically between a floating gate material (74) and an adjacent tier control gate, wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material (see also Fig 4c; par 61). Aritome teaches doing so to reduce the height of the stacked layers (par 68-69).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material in the device of Lee reduce the height of the stacked layers.
With respect to Claim 9, Aritome shows (Fig. 4c and 5b) wherein the charge trapping portion of the charge blocking material comprises silicon nitride. (par 61; please see above claim 8 for the motivation to do so)
With respect to Claim 11, Aritome shows (Fig. 5b) wherein the charge blocking material directly contacts the vertical surface of the floating gate material distal to the channel material. (please see above claim 8 for the motivation to do so)
 With respect to Claim 12, Lee shows (Fig. 3A-3H) wherein the charge blocking material comprises a first dielectric material (317b) directly contacting the vertical surface of the floating gate material, a nitride material (315b) laterally adjacent to the first dielectric material, and a second dielectric material (313) laterally adjacent to the nitride material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dennison and in further view of Koval and Aritome (US 2013/0292757).
With respect to Claim 19, Lee shows (Fig. 3A-3H) most aspects of the current invention. However, Lee does not show wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material.
On the other hand, Aritome shows (Fig. 5b) a semiconductor device comprising: a stack of alternating tier dielectric materials (78) and tier control gates (70), a charge blocking material (79) vertically between a floating gate material (74) and an adjacent tier control gate, wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material (see also Fig 4c; par 61). Aritome teaches doing so to reduce the height of the stacked layers (par 68-69).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a charge trapping portion of the charge blocking material is not on the horizontal surfaces of the floating gate material in the device of Lee reduce the height of the stacked layers.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 9, and 11-22 have been considered and are persuasive. Accordingly, the previous rejection has been withdrawn.
Applicant’s arguments with respect to claims 1-6, 8, 9, and 11-22 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection. The office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./ 
Examiner, Art Unit 2814